Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 recites the limitation "the ultrasonic flow sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim, however, will be examined based on its dependency on claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garvin (2009/0025472).
Regarding claims 1 and 13, Garvin teaches a flow system (para 0023) comprising a flow sensor (16) connected via a plurality of fluid delivery pipes between a fluid source and a fluid distributor, the plurality of fluid delivery pipes including a first pipe connected between the fluid source and an inlet to the flow sensor and a second pipe connected between an outlet of the flow sensor and the fluid distributor (see annotated figure below), wherein: proximate the inlet of the flow sensor, the first pipe has a first interior diameter (D1 as annotated); and proximate the outlet of the flow sensor, the second pipe has a second interior diameter (D2 as annotated) that includes at least one of the following: a distance or length L1 between an inlet of the flow sensor and a flow diversion or a flow obstruction (25) in the fluid path of the first pipe leading to the inlet of the flow sensor is less than the first interior diameter; and a distance or length L2 between the outlet of the flow sensor and a flow diversion or a flow obstruction in the fluid path of the second pipe exiting the flow sensor is less than the second interior diameter. Garvin does not explicitly teach a distance or length L1 between an inlet of the flow sensor and a flow diversion or a flow obstruction in the fluid path of the first pipe leading to the inlet of the flow sensor is less than ten times the first interior diameter; and a distance or length L2 between the outlet of the flow sensor and a flow diversion or a flow obstruction in the fluid path of the second pipe exiting the flow sensor is less than five times the second interior diameter. However, it would be obvious to a person having ordinary skilled in the art would design such a varying passageway that can control the flow through the flow sensor.

    PNG
    media_image1.png
    291
    642
    media_image1.png
    Greyscale

Regarding claims 2 and 19, Garvin teaches the flow diversion of at least one of the first pipe and the second pipe includes: a bend in said pipe; or a junction of at least portions of said pipe (Figs. 1-3).
Regarding claims 3 and 20, Garvin teaches another pipe (30) having an interior diameter that is less than the respective first interior diameter and second interior diameter (para 0026-0029).
Regarding claim 4, while, Garvin does not explicitly teach the flow obstruction in the fluid path of the second pipe is a fluid valve having an inlet connected to the second pipe opposite the flow sensor and an outlet connected to the fluid distributor via a third pipe, however, providing such design of a valve between the flow sensor and to a third pipe would be nothing more than an arrangement that would control the flow to the distributer.
Regarding claims 6 and 7, while, Garvin does not explicitly teach the flow sensor being an ultrasonic flow sensor that is a time transit flow meter, it would be nothing more than an alternative type of a flow sensor for measuring the flow through the pipes between the fluid source and the fluid distribution.
Regarding claims 8 and 14, Garvin does not explicitly teach the flow sensor is programmed or configured to output to a controller an electrical signal related to a velocity or volume of fluid flowing by, proximate to, or through the flow sensor; and the controller is programmed or configured to determine, based on the electrical signal, an actual volume of fluid flowing by, proximate to, or through the flow sensor, it would be inherent that the sensor provides an output from the sensor that would provide information of the actual flow or volume of the fluid through the flow sensor.
Allowable Subject Matter
Claims 5, 9-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest the flow diversion in the fluid path of the second pipe includes a junction between an inlet of the second pipe that is connected to an outlet of the flow sensor, a first outlet connected to an inlet of a fluid valve, and a second outlet; and the third pipe includes a flow diversion in the fluid path of the third pipe in the form of a junction between a first inlet of the third pipe connected to an outlet of the fluid valve, a first outlet connected to the fluid distributor, and a second inlet; a shunt pipe is connected in parallel with the fluid valve between the second outlet of the second pipe and the second inlet of the third pipe; and a fluid valve and a hydrogenerator are mounted to the shunt pipe such that fluid flowing from the second pipe to the third pipe via the shunt pipe flows through the fluid valve and the hydrogenerator, the hydrogenerator generating electrical power in response to the fluid flowing through the hydro generator. The prior art further fails to teach or fairly suggest the controller comprising a first processor programmed or configured with a calibration value related to the distance or length L1, or the distance or length L2, or a type, style, or configuration of the flow diversion or the flow obstruction in the first pipe, or a type, style, or configuration of the flow diversion or the flow obstruction in the second pipe, or some combination thereof; and to determine, based on the electrical signal and the calibration value, a second electrical signal related to an actual velocity or volume of the fluid flowing by, proximate to, or through the flow sensor, wherein the electrical signal and the second electrical signal are different or have different data modulated thereon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/23/2021